DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 8 change “an side” to  - - a side - -.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-11 are allowed.

With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a carrier configured to support the wafer on an side of the wafer opposing thereof from the first probe interface; and
a second probe interface configured to be at least partially positioned on a side of the carrier opposing the first probe interface, the second probe interface comprising: an energy sensor; and at least one second inductor operably coupled to the energy sensor,
wherein the energy source of the first probe interface is configured to inductively generate energy within at least one 3D interconnect structure of the at least one die via the at least one first inductor, and wherein the energy sensor of the carrier is configured to detect the energy within the at least one 3D interconnect structure via the at least one second inductor.”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. Publication No. 2012/0153745) in view of Or-Bach et al. (U.S. Publication No. 2011/0121366 A1).


With respect to claim 12, Pagani discloses a method of testing at least one die , the method comprising: positioning at least one first inductor [112] (see Fig. 29) on a first side of the at least one die (see chip 100 shown in Fig. 29; claim 41, lines 1-2) having at least one interconnect structure (see connection structure 110 and 110’ shown in Fig. 29) positioning at least one second inductor [212] (see Fig. 29) on a second side of the at least one die  opposing the at least one first inductor [112] (see Fig. 29); generating an electromagnetic field within the at least one first inductor (para 0107, lines 6-13); initiating an energy within the at least one Interconnect structure responsive to the at least
(para 0110, lines 1-5); and sensing an energy within the at least one Interconnect structure with the at least one second inductor (para 0111, lines 1-12).
  Pagani does not specifically disclose at least one die having at least one 3D interconnect structure.
   Or-Bach et al. discloses at least one die having at least one 3D interconnect structure (para 0302, lines 1-20; the system comprises three dices 19C10, 19C20 and 19C30 coupled together with TSVs.  The stack of three dice utilize TSV in the foundations 19C12, 19C22 and 19C32 for the 3D interconnect; para 0087, line 1 shows a Fig. 19C of a 3D Interconnect system).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pagani to include at least one die having at least one 3D interconnect structure as taught by Or-Bach et al. to allow for shortened interconnects which will help reduce development costs and increase yield (para 0051).


  
With respect to claim 13, the combination of Pagani and Or-Bach et al. discloses the method of claim 12, based at least partially on the sensed energy (see Pagani para 0107, lines 6-13), determining whether the at least one 3D Interconnect structure includes one or more defects (see Pagani para 0008, lines 1-4).

With respect to claim 15, the combination of Pagani and Or-Bach et al. discloses the method of claim 13, further comprising, upon determining whether the at least one 3D Interconnect structure includes one or more defects (see Pagani para 0008, lines 1-4), positioning the at least one first inductor proximate to another at least one 3D Interconnect structure (see Pagani first inductor 112 shown in Fig. 29 next to the interconnect 110 and 110’ shown in Fig. 29; see Or-Bach et al. showing the 3D interconnect structure para 0302, lines 1-20; the system comprises three dices 19C10, 19C20 and 19C30 coupled together with TSVs.  The stack of three dice utilize TSV in the foundations 19C12, 19C22 and 19C32 for the 3D interconnect; para 0087, line 1 shows a Fig. 19C of a 3D Interconnect system).

With respect to claim 16, the combination of Pagani and Or-Bach et al. discloses the method of claim 12, wherein positioning at least one first inductor (see Pagani first inductor 112 shown in Fig. 29) comprises positioning a first array of inductors (see Pagani multiple inductors 112 and 212 shown in Fig. 29).


With respect to claim 17, the combination of Pagani and Or-Bach et al. discloses the method of claim 16, wherein generating an electromagnetic field (see Pagani para 0110, lines 1-5) within the at least one first inductor comprises sequentially generating an electromagnetic field within each inductor of the first array of inductors (see Pagani para 0111, lines 1-12).

With respect to claim 18, the combination of Pagani and Or-Bach et al. discloses the method of claim 12, wherein positioning at least one second inductor comprises positioning a second array of inductors (see Pagani Fig. 29 showing multiple inductors 212 and 212’).

With respect to claim 19, the combination of Pagani and Or-Bach et al. discloses the method of claim 19, wherein positioning at least one second inductor comprises positioning the second side of the at least one die on a carrier (see Pagani first inductor 112 shown in Fig. 29 next to the interconnect 110 and 110’ shown in Fig. 29; see Or-Bach et al. showing the 3D interconnect structure para 0302, lines 1-20; the system comprises three dices 19C10, 19C20 and 19C30 coupled together with TSVs.  The stack of three dice utilize TSV in the foundations 19C12, 19C22 and 19C32 for the 3D interconnect; para 0087, line 1 shows a Fig. 19C of a 3D Interconnect system) having the second array of inductors disposed therein (see Pagani Fig. 29 showing multiple inductors 212 and 212’).

With respect to claim 20, Pagani discloses a testing probe system comprising: an energy source (see Vcc voltage source shown in Fig. 29);
a first inductor [112] (see Fig. 29) operably coupled to the first energy source (see Vcc voltage source shown in Fig. 29) and configured to be positioned on a first side of at least one die of a wafer (para 0008, lines 1-3) comprising interconnect structures (see 110 and 110’ shown in Fig. 29);
an energy sensor (para 0129, lines 1-4; magnetic sensor); and
a second inductor configured to be positioned on a side of the carrier opposing the first inductor (see 212 shown in Fig. 29),
wherein the energy source is configured to inductively generate energy within at least one interconnect structure of the at least one die via the first inductor (para 0110, lines 1-5), and wherein the energy sensor is configured to detect the energy within the at least one interconnect structure via the second inductor (para 0111, lines 1-12).
Pagani does not specifically disclose at least one die having at least one 3D interconnect structure.
   Or-Bach et al. discloses at least one die having at least one 3D interconnect structure (para 0302, lines 1-20; the system comprises three dices 19C10, 19C20 and 19C30 coupled together with TSVs.  The stack of three dice utilize TSV in the foundations 19C12, 19C22 and 19C32 for the 3D interconnect; para 0087, line 1 shows a Fig. 19C of a 3D Interconnect system).
(para 0051).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pagani (U.S. Publication No. 2012/0153745) in view of Or-Bach et al. (U.S. Publication No. 2011/0121366 A1) as applied to claims 12, 13 and 15-20 above and further in view of Moore et al. (U.S. Patent No. 7,764,366 B2).


With respect to claim 14, the combination of Pagani and Or-Bach et al. discloses the method of claim 13.
The combination of Pagani and Or-Bach et al. does not disclose further comprising: upon determining whether the at least one 3D Interconnect structure includes one or more
defects, picking up the at least one die with a pick and place tool; and placing the at least one die on one or more of a tape, a wafer, a higher level packaging, or a stacking die.
  Moore et al. discloses further comprising: upon determining whether the at least one 3D Interconnect structure (col. 8, lines 16-25) includes one or more
defects, picking up the at least one die with a pick and place tool ; and placing the at least one die on one or more of a tape, a wafer, a higher level packaging, or a stacking die (col. 3, lines 49-63).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Pagani and O-Bach et al. to include further comprising: upon determining whether the at least one 3D Interconnect structure includes one or more
(col. 1, lines 11-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.